 Case 3:19-cv-00493-NJR Document 18 Filed 05/12/20 Page 1 of 3 Page ID #214



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JUAN ALVARADO-GONZALEZ,
 #Y26876,

                       Plaintiff,

 v.                                             Case No. 19-cv-00493-NJR

 CHRISTOHPER THOMPSON,
 LIEUTENANT FRANK, and
 DUSTIN BOWLES,

                       Defendants.

                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Juan Alvarado-Gonzalez, an inmate of the Illinois Department of

Corrections (“IDOC”) who is currently incarcerated at Pinckneyville Correctional Center,

brings this action for deprivations of his constitutional rights pursuant to 42 U.S.C. § 1983.

Plaintiff’s original Complaint and First Amended Complaint were dismissed for failure

to state a claim, and the Court appointed counsel to file a second amended complaint

(Doc. 13). With the assistance of counsel, Plaintiff has now filed his Second Amended

Complaint (Doc. 17). In the Second Amended Complaint, Plaintiff alleges that (1) he was

repeatedly sexually and physically assaulted when Defendants placed him with

cellmates that were known to be dangerous; (2) Defendants covered up the assaults; and

(3) they ignored and destroyed his grievances and complaints. He asserts claims against

the defendants under the Eighth Amendment for failure to protect and cruel and unusual

punishment. Plaintiff seeks declaratory judgment, monetary damages, and injunctive


                                        Page 1 of 3
    Case 3:19-cv-00493-NJR Document 18 Filed 05/12/20 Page 2 of 3 Page ID #215



relief.

          This case is now before the Court for preliminary review of the Second Amended

Complaint pursuant to 28 U.S.C. § 1915A. Under Section 1915A, the Court is required to

screen prisoner complaints to filter out non-meritorious claims. See 28 U.S.C. § 1915A(a).

Any portion of a complaint that is legally frivolous, malicious, fails to state a claim upon

which relief may be granted, or asks for money damages from a defendant who by law

is immune from such relief must be dismissed. 28 U.S.C. § 1915A(b). Having reviewed

the allegations in the Second Amended Complaint, the Court finds that Plaintiff

adequately sets forth viable claims against the Defendants IDOC, Franks, Bowles, and

Thompson.

          Accordingly, Counts 1 and 2 shall proceed against IDOC, 1 Thompson, Frank, and

Bowles. The Clerk of Court shall prepare for Defendants IDOC, Thompson, Frank, and

Bowles: (1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a Summons),

and (2) Form 6 (Waiver of Service of Summons). The Clerk is DIRECTED to mail these

forms, a copy of the Second Amended Complaint, and this Memorandum and Order to

the defendants’ place of employment as identified by Plaintiff. If a defendant fails to sign

and return the Waiver of Service of Summons (Form 6) to the Clerk within 30 days from

the date the forms were sent, the Clerk shall take appropriate steps to effect formal service

on that defendant, and the Court will require that defendant to pay the full costs of formal



1
 Because Plaintiff requests injunctive relief and alleges unconstitutional policies attributable to IDOC, he
will be allowed to proceed with Counts 1 and 2 against IDOC at this early stage. See Love v. Ill. Dep’t of Corr.,
No. 18-cv-06084, 2020 WL 1237200 (N.D. Ill. March 13, 2020) (“The Eleventh Amendment does not
prohibit injunctive relief against state officials and state agencies.”) (citing Ex Parte Young, 209 U.S. 123,
1559-60 (1908)).

                                                Page 2 of 3
 Case 3:19-cv-00493-NJR Document 18 Filed 05/12/20 Page 3 of 3 Page ID #216



service, to the extent authorized by the Federal Rules of Civil Procedure.

       If a defendant can no longer be found at the work address provided by Plaintiff,

the employer shall furnish the Clerk with the defendant’s current work address, or, if not

known, defendant’s last-known address. This information shall be used only for sending

the forms as directed above or for formally effecting service. Any documentation of the

address shall be retained only by the Clerk. Address information shall not be maintained

in the court file or disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to

the Second Amended Complaint and shall not waive filing a reply pursuant to 42 U.S.C.

Section 1997e(g).

       If judgment is rendered against Plaintiff, and the judgment includes the payment

of costs under Section 1915, Plaintiff will be required to pay the full amount of the costs,

regardless of whether his application to proceed in forma pauperis is granted. See 28 U.S.C.

§ 1915(f)(2)(A).

       IT IS SO ORDERED.

       DATED: May 12, 2020


                                                 ____________________________
                                                 NANCY J. ROSENSTENGEL
                                                 Chief U.S. District Judge




                                        Page 3 of 3
